DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 10, 12, 14, 25, 33, and 40-43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kona et al. (U.S. Patent Application Publication 2014/0371371).  Regarding Claim 1, Kona et al., hereafter “Kona,” show that it is known to have a composition (Abstract), the composition comprising at least one first polymer having a MFI of at most 8g/10min (0045), at least one second polymer having a MFI of at least 12g/10min (0046), at least one mineral-based additive (0014), and further additives (0015, 0029 describe blowing/foaming agent and pigment).
Regarding Claims 2-3, Kona shows the composition of claim 1 above, including one wherein each of the first and second polymers is a thermoplastic polymer, polypropylene (0044-0048).
Regarding Claim 5, Kona shows the composition of claim 1 above, including one wherein the composition comprises at least 20 wt% of the at least one first polymer (0045).
Regarding Claim 8, Kona shows the composition of claim 1 above, including one wherein the total amount of the second polymer in the composition is at least 5 wt% (0046).
Regarding Claim 10, Kona shows the composition of claim 1 above, including one wherein the amount of the at least one first polymer in the composition is larger than the total amount of the second polymer in the composition (0045-0046).
Regarding Claim 12, Kona shows the composition of claim 1 above, including one wherein the at least one mineral-based additive is a silicate (0023: talc).
Regarding Claim 14, Kona shows the composition of claim 1 above, including one wherein the mineral-based additive is present in the composition in an amount of at least about 10 wt% (0014).
Regarding Claim 25, Kona shows an injection molded article textured over at least a portion of its external surface to mimic a composite naturally-based material, the article being made from a composition of claim 1 (0080: a texture which mimics a natural-based material could cover almost any texture, including very smooth, very rough, and anything in between so it is the position that any surface texture would satisfy this requirement).
Regarding Claim 33, Kona shows a process for manufacturing a molded article being textured over at least a portion of its external surface (0080: a texture which mimics a natural-based material could cover almost any texture, including very smooth, very rough, and anything in between so it is the position that any surface texture would satisfy this requirement), the process comprising molding a composition of claim 1 in a mold to obtain a texturized molded article (0080).
Regarding Claim 40, Kona shows the process of claim 33 above, including one comprising preparing the composition prior to molding (0050, 0080).
Regarding Claim 41, Kona shows the process of claim 40 above, including one wherein the preparation of the composition comprises mixing the at least one pigment and/or mineral-based additive into the polymeric material under conditions permitting non-homogenous distribution of the pigment or mineral-based additive in the mixture (0050: blending would permit this type of mixing).
Regarding Claim 42, Kona shows the process of claim 40 above, including one wherein the preparation of the composition comprises mixing under conditions permitting forming mineral-based agglomerates in the composition (0006, 0028).
Regarding Claim 43, Kona shows the process of claim 40 above, including one wherein the molding is injection molding (0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kona, in view of Orts et al. (U.S. Patent Application Publication 2018/0273746).  Kona shows the composition of claim 1 above, but he does not show a texturization additive.  Orts et al., hereafter “Orts,” show that it is known to have a composition which includes texturizing fibers (0026: it is interpreted that the fibers implicitly have a melting temperature higher than the first and second polymers so that the fibers maintain their integrity during processing).  It would have been obvious to one of ordinary skill in the art to use Orts’ fibers in Kona’s composition in order to impart the desired texture to the final product (Orts, 0026).

Claim(s) 34-36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kona, in view of Hung (U.S. Patent Application Publication 2011/0095033).
Regarding Claim 34, Kona shows the process of claim 33 above, but he does not show texturizing the internal mold surface.  Hung shows that it is known to carry out a process of wherein the mold is textured on at least a portion of its internal surface (0051).  It would have been obvious to one of ordinary skill in the art to use Hung’s texturized mold to carry out Kona’s molding process in order to impart a desired texture to the resulting article without post-processing.
Regarding Claims 35-36, Kona shows the process of claim 33, but he does not show texturizing the article’s external surface.  Hung shows that it is known to carry out a process including secondary texturizing of at least a portion of the molded article’s external surface after extraction of the article from the mold (0051: after ejection).
Regarding Claim 38, Kona shows the process of claim 35 above, but he does not show texturizing the internal mold surface.  Hung shows that it is known to carry out a process of wherein the in-mold texturing is obtained by texturing the mold, prior to molding, by chemical etching (0051).  It would have been obvious to one of ordinary skill in the art to use Hung’s texturized mold to carry out Kona’s molding process in order to impart a desired texture to the resulting article before ejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742